Case 2:19-cv-00403-NT Document 1-4 Filed 09/04/19 Page 1 of 4   PageID #: 11
                                                                   EXHIBIT 1
Case 2:19-cv-00403-NT Document 1-4 Filed 09/04/19 Page 2 of 4   PageID #: 12
                                                                   EXHIBIT 1
Case 2:19-cv-00403-NT Document 1-4 Filed 09/04/19 Page 3 of 4   PageID #: 13
                                                                   EXHIBIT 1
Case 2:19-cv-00403-NT Document 1-4 Filed 09/04/19 Page 4 of 4   PageID #: 14
                                                                   EXHIBIT 1
